fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter4040 rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c j redacted letter final adverse determination under sec_501 a other than c j - no protest letter rev catalog number 47635z fj l irs department of the treasury internal_revenue_service p o box cincinnati oh legend b state c date of incorporation dear date date employer id number contact person number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_50l c of the code no for the reasons stated below facts you were formed in the state ofb on c your articles oflncorporation state that you are formed to bring fresh and local products to your community and neighboring communities you applied for exemption under sec_50l c ofthe code you host a market for the general_public to purchase products from your vendors once a week for up to weeks per year you allow vendors to sell any product that is homemade handmade home grown or gathered from nature in b your vendors sell locally grown produce organic produce herbs flowers baked goods cheese honey and many other specialty items you charge vendors a flat rate fee based on their participation as a weekly half season or full season vendor you lease your space from the local parks and recreation department you market yourself as a destination where people can buy healthy food shop eat bring children and pets meet neighbors enjoy live music and learn about great causes and events happening nearby you are responsible for producing and distributing all marketing and promotional materials operating special events building and maintaining a website and social media page you also organize healthy living and cooking demonstrations book and pay for live music each week and organize public relations events to promote the market in addition you rent the market space supply volunteer labor handle logistics and traffic parking meet vendor needs host focus group strategy sessions for vendors and alert vendors to special events in the region where they can sell their goods you partner with and support worthy causes by offering space each week where organizations can promote their own events or build awareness you occasionally offer support through time labor material and goods to these groups you also partner with the local school system to bring educational activities to the market that reflects the community's agricultural history you hope to secure state and federal grants for a dedicated shuttle which will bring more seniors and low-income residents so they can have greater access to healthy food and lifestyle choices you have published and sell a cookbook with recipes that show readers how to use ingredients from the market you sell the cookbook all-natural tote bags and soda to raise funds and as give-away premiums in your marketing campaigns you host an annual event where the public can purchase tickets for a dinner inspired by local ingredients you dedicate of your time and resources towards the operation of the market you receive of your revenues from vendor fees from sponsorships and from a customer loyalty program where customers pay a flat fee in return for the option to purchase a discounted item or receive a discounted amount from each vendor each week law sec_501 of the code provides for the exemption from federal_income_tax oflabor agricultural or horticultural_organizations sec_1_501_c_5_-1 describes organizations covered by sec_501 ofthe code as labor_agricultural_and_horticultural_organizations that have no net_earnings inuring to the benefit of any member and have as their object the betterment of the conditions of persons engaged in those pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_66_105 1966_1_cb_145 held that an organization composed of agricultural producers whose principal activity is marketing livestock as an agent for its members does not qualify for exemption the sale of members' products with the return to them of the sale proceeds is neither an object nor an activity within the ambit of sec_501 ofthe code therefore the organization does not meet the requirements of sec_1_501_c_5_-1 and is not exempt under sec_501 revrul_74_195 1974_1_cb_135 held that a nonprofit organization formed to manage graze and sell its members' cattle did not ofitselfbetter the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations within the meaning of sec_501 of the code the principal purpose of the organization was to provide a direct business service for its members' economic benefit the organization was denied exemption under sec_501 revrul_77_153 1977_1_cb_147 held that a nonprofit organization that owns and operates a livestock facility and leases it to local members of a nonexempt national association of farmers for use in implementing the association's collective bargaining program with processors does not qualify for exemption as an agricultural_organization the operation and leasing of a facility for collecting weighing sorting grading and shipping of livestock the organization's principal activity is the providing of a business service to those members who letter rev catalog number 47628k make use of the national association's collective bargaining program this service merely relieves the members of the organization of work they would either have to perform themselves or have performed for them such activity does not serve an exempt_purpose of an agricultural_organization under sec_1 c - accordingly the organization does not qualify for exemption from federal_income_tax under sec_501 of the code as an agricultural_organization application of law you do not meet the qualifications under sec_1 c -1 because your activities are not aimed at the overall betterment of conditions within the farming industry you primarily operate to aid your vendors in the sale of their goods providing a location and promotion of products for venders in return for a fee merely relieves your vendors of work they would either have to perform themselves or have performed for them which precludes exemption under sec_501 of the code you are similar to the organization in revrul_66_1 in that you provide the market place for vendors to sell their goods where they in tum receive revenue from sales and the proceeds which precludes exemption under sec_501 ofthe code you are similar to the organization in revrul_74_195 by providing a similar service an outlet for sales of products you are not bettering the conditions of those engaged in agricultural pursuits improving the grade of their products or developing a higher degree of efficiency in their operations your main activity of operating a market or providing a location for sale of products precludes exemption under sec_501 of the code you are similar to the organization in revrul_77_153 the operation and leasing of a facility relieves your vendors of work they would either have to perform themselves or have performed for them which precludes exemption under sec_501 ofthe code conclusion based on the information provided we conclude that you are not primarily operated as described in sec_501 c of the code you were not formed to improve the grade of member products but rather to provide a direct business service for your vendors' economic benefit accordingly you do not qualify for recognition of exemption under sec_501 ifyou don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents letter rev catalog number 47628k - - - - - - - - - - - - - - - - - - - - the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it lfyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
